 Case 1:20-cv-00176-PLM-RSK ECF No. 12 filed 04/21/20 PageID.67 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

GERALD BYRD et al.,

                      Plaintiffs,                    Case No. 1:20-cv-176

v.                                                   Honorable Paul L. Maloney

HEIDI WASHINGTON et al.,

                      Defendants.
____________________________/

                       ORDER LIFTING STAY AND FOR SERVICE

               This is a prisoner civil rights action. The Court previously reviewed the complaint

under 28 U.S.C. §§ 1915(e), 1915A and 42 U.S.C. § 1997e(c), to determine whether it was

frivolous, malicious, failed to state a claim upon which relief could be granted or sought monetary

relief against a defendant that was immune from such relief. Upon review, the Court dismissed

Plaintiff Smith as well as Defendants Tagett, Hill, Unknown Part(y)(ies) #1, and Access

Corrections. The Court then referred the case to the Pro Se Prisoner Civil Rights Litigation Early

Mediation Program and entered an order staying the case for any purpose other than mediation.

The case was not resolved through the early mediation program. Accordingly,

               IT IS ORDERED that the stay of this proceeding that was entered to facilitate the

mediation is LIFTED.

               IT IS FURTHER ORDERED that the agency having custody of Plaintiff Byrd

shall again commence collection of the filing fee as outlined in the Court’s prior order granting

Plaintiffs leave to proceed in forma pauperis.
 Case 1:20-cv-00176-PLM-RSK ECF No. 12 filed 04/21/20 PageID.68 Page 2 of 2



               IT IS FURTHER ORDERED that the 90-day period for service set forth in

Federal Rule of Civil Procedure 4(m) shall run, starting with the date of this order.

               IT IS FURTHER ORDERED that the Clerk shall forward the complaint to the

U.S. Marshals Service, which is authorized to mail a request for waiver of service to each

Defendant in the manner prescribed by Fed. R. Civ. P. 4(d)(2). If waiver of service is unsuccessful,

summons shall issue and be forwarded to the U.S. Marshals Service for service under 28 U.S.C.

§ 1915(d).

               IT IS FURTHER ORDERED that each Defendant shall file an appearance of

counsel (individual Defendants may appear pro se if they do not have counsel) within 21 days of

service or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until

so ordered by the Court, no Defendant is required to file an answer or motion in response to the

complaint, and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(1). After

a Defendant has filed an appearance, proceedings in this case will be governed by the Court’s

Standard Case Management Order in a Prisoner Civil Rights Case.



Dated:    April 21, 2020                              /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge




                                                 2
